TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-10-00443-CV




Susan Combs, Comptroller of Public Accounts of the State of Texas; and Greg Abbott,
Attorney General of the State of Texas, Appellants

v.

El Paso Electric Company, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
NO. D-1-GN-09-001489, HONORABLE RHONDA HURLEY, JUDGE PRESIDING


 
M E M O R N D U M   O P I N I O N


                        Appellants Susan Combs, Comptroller of Public Accounts of the State of Texas,
and Greg Abbott, Attorney General of the State of Texas, have filed an unopposed motion to dismiss
this appeal, informing this Court that they no longer wish to pursue the appeal.  We grant the motion
and dismiss the appeal.  See Tex. R. App. P. 42.1(a)(1).
 
 
                                                                                                                                                             
                                                                        J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Dismissed on Appellants’ Motion
Filed:   December 1, 2010